Citation Nr: 1411410	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-05 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for left ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1962 to January 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, to which the file was temporarily brokered to the RO in St. Petersburg, Florida, for initial adjudication.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  A corrected transcript of that hearing is of record and associated with the claims folder.

After the appeal was certified to the Board, the Veteran submitted additional medical records.  However, the Veteran also provided a waiver of initial review by the RO and they have been associated with the claims file for review by the Board. 

The issue of entitlement to service connection for a left ear hearing disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's right ear hearing loss did not have onset during active service, was not caused by his active service, and did not manifest within one year of separation from active service.

2.  In a final rating decision of February 1992, the RO continued the denial of the Veteran's claim for service connection for left ear hearing loss.  

3.  Since the RO's February 1992 decision, evidence was received by VA that was not previously before agency decision-makers, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.    38 U.S.C.A. §§ 1101(3), 1110, 1112, 1131, 1137, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.385 (2013).

2.  The February 1992 decision denying entitlement to service connection for left ear hearing loss is final.  38 U.S.C.A. §§ 7104, 7105 (West 2012); 38 C.F.R. § 20.1103 (2013).

3.  New and material having been received to reopen the claim for service connection for left ear hearing loss. 38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. 
§ 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  Further, specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the claim for service connection for left ear hearing loss, the Board is reopening the claim and Remanding it for additional development.  In light of the favorable disposition, the Board finds that further discussion of VA's duty to notify and assist as to that issue is not required.

With regard to the claim for service connection for right ear hearing loss, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2009.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records and post-service treatment records with the claims file.  
Statements from the Veteran and his representative were also considered.  Neither the Veteran nor his representative has identified any outstanding evidence that has not otherwise been obtained.

The Board acknowledges that the Veteran requested the VA obtain medical records from private physicians who treated him between January 1965 and December 1986.  The Board's November 2012 was based, in part, on securing a release to obtain those records.   A letter send to the Veteran in December 2012 from the AMC made that exact request.  The Veteran has yet to respond.  

As noted in the Remand below, the Board will once again attempt to obtain the proper releases for any available private treatment records the Veteran indicates are relevant to his claim.  However, while such records may be pertinent to his left ear hearing loss claim, the Veteran maintains that his right ear hearing loss began approximately 10 years after service.  He has also made no allegation that those records would contain any evidence relevant to his claim for right ear hearing loss.  Accordingly, the Board finds that these private medical records will not be sufficient to show service connection for right ear hearing loss.  

A VA examination addressing the nature and etiology of the Veteran's right ear hearing loss has not been obtained.  Such is not deemed prejudicial as the medical evidence of record is more than sufficient to make a decision on the claim.   38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Indeed, as will be discussed below, there is no evidence of right ear hearing loss in service or several years thereafter or evidence relating his hearing loss to his active service.  Records as recent as March 1997 are negative for complaints or diagnosis of right ear hearing loss.  The Veteran hasn't even provided any argument that would relate his right ear hearing loss to service.  

In November 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, and ordered that the Veteran be asked to provide information and releases for any additional private medical records regarding his hearing loss.  The AMC was also to acquire additional treatment records from the VAMC in Nashville, Tennessee.  The record reflects that the appropriate releases were provided to the Veteran and that additional VAMC medical records were requested.  The VAMC reported that they had "no records which are responsive to your request."  Unfortunately, as discussed above, the Veteran did not provide adequate permission for the RO to attempt to obtain the private treatment records.  The duty to assist is not a "one-way-street" and the Veteran is expected to assist in the development of his claim.  The RO satisfied the Board's request to attempt to obtain the additional private records even though the records were not actually obtained.  The Board is satisfied there has been substantial compliance with the November 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was also provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned Veterans Law Judge in February 2011.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  These duties were met here.  The issues were identified and information was elicited from the Veteran concerning the nature, etiology, and onset of his hearing loss.  In particular, the Veteran discussed how he had outstanding medical records from private physicians dating back to 1965.  This oversight triggered the Board's Remand to obtain these identified records.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Where a veteran served for 90 days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (like sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year from the date of separation from such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of the disease in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2013).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   As was noted above, the Veteran's hearing loss may be considered a chronic disease; therefore, the claimed right and left ear hearing loss disabilities may be subject to service connection based on continuity of symptomatology.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.   38 C.F.R. § 3.303(d).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Regarding existence of current disability, the Veteran submitted audiometric results from a January 2008 Audiological Consultation.  Review of the results reveals that the Veteran has a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  At that VA examination, the following audiometric results were noted:


HERTZ

500
1000
2000
4000
RIGHT EAR
25
35
50
50
 
Subsequent VA records indicate that the Veteran has "mixed hearing loss, bilaterally."  Accordingly, the requirements of Shedden element (1), current disability, have been met with regards to right ear hearing loss.
 
As to the second element of the Shedden analysis, the Veteran's service treatment records are silent with respect to complaints, treatment, or diagnosis of right ear hearing loss.  His service separation examination indicated that his hearing and ears was normal.  He also marked "no" for ear, nose, or throat trouble his report of medical history.  The also Veteran testified that he did not even notice a problem with his right ear until approximately 10 years after his service discharge.  Further, while he links his left ear hearing loss to having a tick in his ear and the treatment used to remove that tick, he has provided no argument as to how his right ear hearing loss is related to service.  In short, there is no evidence of in-service incurrence or aggravation of a disease or injury.  The Veteran's claim for right ear hearing loss is denied on this basis. 

Further, for the sake of thoroughness, there is clearly negative evidence against a finding of direct service connection (38 C.F.R. § 3.309(a)) and presumptive service connection provisions for a chronic disease (38 C.F.R. § 3.309(a)).  The Board again notes that there is no evidence that the Veteran's current hearing loss disability manifested to a compensable degree within one year following separation from service.  With regards to continuity of symptomatology, the Veteran indicated during the February 2011 hearing that the first time he noticed hearing loss in his right ear was about "1975, maybe or something like."  After the judge clarified, "...about 10 years after service was when you first noticed a problem with your hearing loss in your right ear?", the Veteran confirmed.  Additionally, as recently as an audiology interview in March 1997, the Veteran complained of hearing loss in his left ear but indicated that his right ear was "okay".  The letters submitted by the Veteran's wife and friend are similarly silent about the Veteran's right ear hearing loss, and focused on the difficulties with the Veteran's left ear.  There is no competent, credible evidence to suggest the Veteran's right ear hearing loss is related to service. 

Accordingly, based on the lack of evidence of right ear hearing loss in service, or within a year thereof, in addition to the Veteran's statements as to the onset of right ear hearing loss about 10 years after service, service connection is not warranted for a right ear hearing disability, either on a direct or presumptive basis.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for right ear hearing loss and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


	(CONTINUED ON NEXT PAGE)



New and Material Evidence

Entitlement to service connection for left ear hearing loss was initially denied in a February 1987 rating decision.  The basis of this denial was that there was "no relationship established between the veteran's present ear condition and his acute complaint during service, 23 years ago."  An attempt to reopen was denied in February 1992 on the grounds of no new and material evidence having been submitted.  As he neither filed a notice of disagreement nor additional material evidence, that decision became final within a year of notification to him.  38 U.S.C.A. §§ 7104, 7105 (West 2012); 38 C.F.R. § 20.1103 (2013).

In his application to reopen, the Veteran submitted letters from his wife and a friend describing their observations of the Veteran's hearing loss since service.  His wife commented that "he has had trouble out of [his left] ear for about the whole 45 years we have been married." since 1963.  The Veteran's friend recalled an evening out with the Veteran in 1963 when she noticed that the Veteran would "turn his head so he could use his right side" when he misunderstood what was being said.  

This evidence is new, in that it was not of record at the time of the last denial by the RO in 1992.  Moreover, it is material to the claim.  Indeed, the comments of the Veteran's wife and friend suggest continuity of symptomatology since service with respect to the Veteran's left ear hearing loss.  Although not conclusive, the continuity of the Veteran's left ear hearing loss relates to an unestablished fact (i.e. a nexus between the hearing loss and the Veteran's active service) that is necessary to substantiate the underlying claim for service connection.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Accordingly, the claim is reopened.  



ORDER

Service connection for right ear hearing loss is denied.

New and material evidence having been received, the claim to reopen a claim for entitlement to service connection for left ear hearing loss is reopened; to that extent only, the claim is granted.


REMAND

The evidence of record raises the question of whether the Veteran's left ear hearing loss is related to his active service.  An examination/opinion is needed to address this question.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing proper authorization as needed, pertinent records newly identified by him during the course of this remand.

The Veteran indicated that private physicians, including Drs. Battle, McCarty, Hunter, Howell and Harris, Cloud, and T. Green and J. Green, could have records pertinent to the Veteran's left ear hearing loss dating back to 1965.  Unfortunately, the proper releases were not provided after the last remand.  The RO should again ask the Veteran to assist in obtaining these records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses; or by himself providing these treatment records if in his possession.  If he provides the completed release form authorizing VA to obtain the confidential treatment records from each of these private physicians, then attempt to obtain them with at least one follow-up request if no reply is received. 

Any negative development should be noted in the claims file.  The Veteran should also be apprised of any negative development.

2.  After completion of the above development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left ear hearing loss.  The claims file must be thoroughly reviewed by the examiner and the examination report should note that review.

The examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current left ear hearing loss is related to his active service, to include, specifically, the Veteran's in-service incident with the "bug in ear."  

The examiner should also opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's in-service complaints of a "bug in ear" were early manifestations of the 1986 cholesteotoma requiring a tympanomastoidectomy.  

The examiner should consider the Veteran's statements regarding his symptoms in service and after separation from service.  If the Veteran's hearing loss is more likely attributable to factors unrelated to his service, the examiner should specifically so state.

Rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with an explanation.

3.  Then, readjudicate the claim for service connection for left ear hearing loss.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


